           Case 1:13-cr-00146-AWI-BAM Document 36 Filed 09/23/20 Page 1 of 1


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                           CASE NO. 1:13-CR-0146 AWI BAM
 7                          Plaintiff
                                                         ORDER APPOINTING FEDERAL
 8                   v.                                  DEFENDER’S OFFICE REGARDING
                                                         MOTION FOR COMPASSIONATE
 9   ROBERT ARON SPRENKLE,                               RELEASE
10                          Defendant
11

12

13          On September 21, 2020, Defendant Robert Sprenkle, appearing pro se, moved to modify
14 his prison sentence in part through 18 U.S.C. § 3582(c). See Doc. No. 35. Pursuant to Eastern

15 District of California General Order No. 595, defendant’s motion is referred to the Federal

16 Defender’s Office for the Eastern District of California. The parties are directed to communicate

17 in an attempt to stipulate to a briefing schedule (which may include the filing of a supplemental

18 motion by Defendant through counsel) and shall inform the court of the result of that effort within

19 five (5) days of service of this order.

20
     IT IS SO ORDERED.
21

22 Dated: September 23, 2020
                                                SENIOR DISTRICT JUDGE
23

24

25

26
27

28
